Craves, J.
This bill was filed by complainant to obtain a decree divorcing her forever from the bed and board of her husband, the defendant, and prescribing suitable provision for her support and maintenance; and it set up for cause that the defendant had practiced extreme cruelty against her in certain ways specified.
*231The proofs were taken in open court, and the circuit judge found that they failed to make out a case, and we agree with him.
It is not expedient to dilate upon the controversy, or even to recall its repulsive features.
The dismissal is affirmed.
The other Justices concurred.